Citation Nr: 0520183	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The veteran died on February [redacted], 2003.  The 
appellant is the veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2004, the appellant and her daughter testified 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is associated with the claims 
file.  At that hearing, the appellant indicated she wanted to 
withdraw her appeal for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 (2004).  This withdrawal was reiterated in an April 
2004 signed, written statement.  Therefore, this claim is not 
before the Board at this time, and we will confine our 
discussion to the issue as set forth above.

In April 2004, the appellant submitted a signed statement 
requesting a copy of her Board hearing transcript.  The Board 
provided the appellant with this evidence in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD) and evaluated as 70 
percent disabled.  He had no other service-connected 
disabilities.  

The appellant claims that his service-connected PTSD caused 
the veteran's death.  The veteran died in February 2003.  
According to the Certificate of Death, the cause of death was 
drug (heroin) and alcohol intoxication.  There were no other 
significant conditions contributing to the death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2004).  VA may award DIC to a 
veteran's survivor based on the veteran's death from a 
substance-abuse disability being secondary to a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed.Cir. 2001). 

An October 2000 VA hospitalization record appears to link the 
veteran's service-connected PTSD to his heroin and alcohol 
abuse.  It was noted that the veteran's efforts to attain 
abstinence from these substances were never sustained over 
the long term because the significant role that unrecognized 
PTSD played in maintaining the addictive process was never 
recognized.

In light of this evidence, and additional records showing the 
veteran demonstrated a decades-long dependence on heroin and 
alcohol, the Board finds that a VA medical opinion should be 
obtained.  The examiner should review the veteran's claims 
file in its entirety and opine as to whether the veteran's 
PTSD played any role in his death.  The examiner should 
specifically opine as to whether the veteran's service-
connected disability contributed substantially or materially 
to the cause of death and/or combined to cause death and/or 
aided or lent assistance to the production of death and/or 
was causally connected to the veteran's death.  The examiner 
should also opine as to whether the service-connected 
disability caused debilitating effects and general impairment 
of heath to an extent that it rendered the veteran materially 
less capable of resisting the effects of his heroin and 
alcohol abuse; whether there is a reasonable basis that the 
service-connected disability was of such severity as to have 
a material influence in accelerating death in the event that 
the service-connected disability was progressive or 
debilitating.

Accordingly, this matter is REMANDED for the following 
actions:

1.  A VA medical opinion should be obtained.  The 
examiner should opine as to the following:

a.  Whether the veteran's service-connected 
PTSD played any role in the veteran's 
death.  In this respect, did the veteran's 
service-connected PTSD cause the veteran's 
alcohol and drug abuse which in turn caused 
his death?

b.  Whether the veteran's service-connected 
PTSD contributed substantially or 
materially to the cause of death and/or 
combined to cause death and/or aided or 
lent assistance to the production of death 
and/or was causally connected to the 
veteran's death.

c.  Whether the service-connected PTSD 
caused debilitating effects and general 
impairment of heath to an extent that it 
rendered the veteran materially less 
capable of resisting the effects of his 
heroin and alcohol abuse.

d.  Whether there is a reasonable basis 
that the service-connected PTSD was of such 
severity as to have a material influence in 
accelerating death in the event that the 
service-connected disability was 
progressive or debilitating.

2.  Upon completion of the requested actions, the 
issue on appeal should be readjudicated.  
Thereafter, if any claim remains denied, the case 
should be returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




